DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 21 January 2022, regarding application number 16/467,597.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-12 and 14-19 remain pending in the application, while claim 13 has been cancelled. Claims 1-12 and 14-17 were amended in the Amendments to the Claims. Claims 18-19 are new.
Applicant’s amendments to claims 1-12 and 14-16 have overcome the rejections under 35 U.S.C. 101, previously set forth in the Non-Final Office Action mailed 21 October 2021, for being directed to non-statutory subject matter. Therefore, the rejections have been withdrawn. Amendment to claim 17 has not overcome the rejection under 35 U.S.C. 101 for being directed to certain methods of organized human activity without significantly more. Therefore, the rejection has been maintained. Additionally, new claim 19 is rejected under 35 U.S.C. 101 for being directed to certain methods of organizing human activity without significantly more. See full rejection details below.
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 21 January 2022, with respect to the rejections of claims 1-12 and 14-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“allocation section…” in claims 1 and 13-15
b.	“presentation control section…” in claims 2-6
c.	“communication section…” in claims 7 and 12
d.	“learning section…” in claims 8-11
e.	“execution section…” in claim 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations reciting "allocation section", "presentation control section" and "learning section", the specification discloses a general purpose computer in paragraphs [0040] and [0192] and an algorithm for transforming the general purpose computer to a special purpose computer in Figs. 7 and 9 and their corresponding paragraphs, in the specification filed on 07 June 2019. The specification further discloses the corresponding structure for a “communication section” in [0196] and for an “execution section” in [0058]. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 19 are rejected under 35 U.S.C. 101.
Regarding Claims 17 and 19
Claim 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to certain methods of organizing human activity without significantly more. 
Claim analysis via 2019 PEG
Step 1: Statutory Category - Yes
Claim 17 is an information processing method. Thus, the claim falls within one of the four statutory categories because the claim is to a process. 
Claim 19 is a non-transitory computer-readable medium. Thus, the claim falls within one of the four statutory categories because the claim is to a manufacture. 
Step 2A - Prong 1 Evaluation: Judicial Exception – Yes - Certain methods of organizing human activity
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
Regarding claims 17 and 19, the limitation of “assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents and a relationship between a state of each of the agents and a state of the part of the task.”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity. For example, the claim encompasses a step for assigning tasks to two or more people based on their skillsets and a relationship between a state each of the people and a state of the task. The task could be to repair a machine, the skillset could be whether the people have experience repairing machines, the state of the people could be the location of the people and the state of the task could be the location of the task. The people who have both experience repairing the machines and are located near the machines could be assigned the repairing task, while people who don’t meet those criteria are assigned other tasks. This would be considered as managing personal behavior or relationships or interactions between people, which falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim limitations recite certain methods of organizing human activity.
Step 2A - Prong 2 Evaluation: Practical Application - No
The claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.
Regarding claim 17, the claim does not recite any additional elements beyond the abstract idea. Therefore, the judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. 
Regarding claim 19, the judicial exception is not integrated into a practical application. The claim recites an additional element “a non-transitory computer-readable medium having embodied thereon a program…”. The non-transitory computer-readable medium does not integrate the abstract idea into a practical application because it is described at high level of generality and is merely a generic computer component being used as a tool to perform the abstract idea. See MPEP 2106.04(d)(I). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Evaluation: Inventive concept - No
The claim is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Regarding claim 17, as discussed above, the claim does not recite any additional elements beyond the abstract idea. Therefore, the claim does not include additional elements that amount to significantly more than the judicial exception. Claim 17 is not patent eligible.
Regarding claim 19, as discussed above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional element in which the non-transitory computer-readable medium is merely a tool being used to perform the abstract idea, the same analysis applies here as above. Merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept. See 2106.05. Claim 19 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (US 20100332281 A1 and Horvitz hereinafter), in view of Poursohi et al. (US 8428777 B1 and Poursohi hereinafter)
Regarding Claim 1
Horvitz teaches an information processing apparatus (see Figs. 4-5; [0005] and [0033]) comprising:
an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Figs. 1-6, especially Fig. 5, allocating component 84; [0005]; [0026]-[0034]),
wherein the allocation section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
Horvitz is silent regarding assigning at least a part of a task to two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task.
Poursohi teaches an information processing apparatus (see Col. 1, line 62 - Col. 2, line 48) comprising:
an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Col. 2, lines 28-47), and a relationship between a state of each of the agents and a state of the part of the task (see Col. 11, lines 10-63; Col. 13, line 58 - Col. 14, line 14; Col. 15, lines 34-53; Col. 16, line 65 - Col. 17, line 26; Col. 18, line 52 - Col. 19, line 12; the locations of the agents and the part of the tasks correspond to the states), 
wherein the allocation section is implemented via at least one processor (see Col. 3, lines 4-26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Poursohi to Horvitz. That is, it would have been obvious to modify the information processing apparatus of Horvitz to further assign at least a part of a task to the two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task, as taught by Poursohi. 
Poursohi teaches determining a geographical location of agents in the pool of agents and selecting as an available agent any agent that is capable of relocating to a subtask location where at least one of the subtasks of the assigned task is to be executed. In the case where locations are separated by a large distance such that an agent is unable to relocate to a location to execute any of the subtasks assigned to the location, then the agent may not be determined as an available agent and a closer agent is selected instead. A person having ordinary skill in the art would have been motivated to modify the information processing apparatus of Horvitz in order to attain the same results.
Application of the known technique taught by Poursohi to the information processing apparatus taught by Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include an information processing apparatus comprising an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents, and a relationship between a state of each of the agents and a state of the part of the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitation requiring an “allocation section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 7 and 9 and paragraphs [0040] and [0192]) or equivalent structure for the “allocation section”.
Regarding Claim 2
Modified Horvitz teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Horvitz further teaches further comprising: a presentation control section configured to control presentation of information regarding at least one of the task and agents (see Figs. 1-5; [0026]-[0034]),
wherein the presentation control section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
The limitation requiring a “presentation control section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 7 and 9 and paragraphs [0040] and [0192]) or equivalent structure for the “presentation control section”.
Regarding Claim 3
Modified Horvitz teaches the information processing apparatus according to claim 2 (as discussed above in claim 2), 
Horvitz further teaches wherein the presentation control section is further configured to control presentation of a skill of an agent capable of increasing efficiency of the task (see [0027]-[0029], [0032], [0043]-[0044], [0056]).
Regarding Claim 4
Modified Horvitz teaches the information processing apparatus according to claim 2 (as discussed above in claim 2), 
Horvitz further teaches wherein the presentation control section is further configured to control presentation of a skill necessary for the task (see Figs. 1-5, task capabilities 24; [0026]-[0034]).
Regarding Claim 5
Modified Horvitz teaches the information processing apparatus according to claim 2 (as discussed above in claim 2), 
Horvitz further teaches wherein the presentation control section is further configured to control presentation of skills of agents configured to execute the task (see Figs. 1-5, agent capabilities 18; [0026]-[0034]).
Regarding Claim 6
Modified Horvitz teaches the information processing apparatus according to claim 5 (as discussed above in claim 5), 
Horvitz further teaches wherein the presentation control section is further configured to control presentation of a skill of an agent capable of serving as an addition or a replacement (see Fig. 2, first allocation 30, second allocation 32, third allocation 34; [0028]-[0029] and [0032]).
Regarding Claim 12
Modified Horvitz teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Horvitz further teaches further comprising: a communication section configured to receive the skill model of each of the agents (see [0039 "...As a third variation, an agent set 14 may be discovered, e.g., by an automated process that reviews a data set (such as a web crawler reviewing web pages on the internet, or a data mining task that evaluates resources represented in a data warehouse) to identify and add to the agent set 14 agents 16 who might be available to perform tasks 22 for future projects 20."] and [0043]),
wherein the communication section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
Regarding Claim 14
Modified Horvitz teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Horvitz further teaches wherein the allocation section is further configured to divide the task into a plurality of subtasks and assign the subtasks to the agents (see Fig. 12; [0050]-[0051]).
Regarding Claim 17
Horvitz teaches an information processing method (see Figs. 4-5; [0005], [0033]) comprising:
assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Figs. 1-6, especially Fig. 4, step 60; [0005]; [0026]-[0034]).
Horvitz is silent regarding assigning at least a part of a task to two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task.
Poursohi teaches an information processing method (see Col. 1, line 62 - Col. 2, line 48) comprising:
assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Col. 2, lines 28-47), and a relationship between a state of each of the agents and a state of the part of the task (see Col. 11, lines 10-63; Col. 13, line 58 - Col. 14, line 14; Col. 15, lines 34-53; Col. 16, line 65 - Col. 17, line 26; Col. 18, line 52 - Col. 19, line 12; the locations of the agents and the part of the tasks correspond to the states).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Poursohi to Horvitz. That is, it would have been obvious to modify the information processing method of Horvitz to further assign at least a part of a task to the two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task, as taught by Poursohi. 
Poursohi teaches determining a geographical location of agents in the pool of agents and selecting as an available agent any agent that is capable of relocating to a subtask location where at least one of the subtasks of the assigned task is to be executed. In the case where locations are separated by a large distance such that an agent is unable to relocate to a location to execute any of the subtasks assigned to the location, then the agent may not be determined as an available agent and a closer agent is selected instead. A person having ordinary skill in the art would have been motivated to modify the information processing method of Horvitz in order to attain the same results.
Application of the known technique taught by Poursohi to the information processing method taught by Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include an information processing method comprising assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents, and a relationship between a state of each of the agents and a state of the part of the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Horvitz, as modified by Poursohi, teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Poursohi further teaches wherein the state of each of the agents includes a position of each of the agents and a state of the part of the task includes a position of the part of the task (see Col. 11, lines 10-63; Col. 13, line 58 - Col. 14, line 14; Col. 15, lines 34-53; Col. 16, line 65 - Col. 17, line 26; Col. 18, line 52 - Col. 19, line 12).
Regarding Claim 19
Horvitz teaches a non-transitory computer-readable medium having embodied thereon a program, (see Figs. 4-5; [0005] and [0033]-[0034]) which when executed by a computer cause the computer to execute an information processing method, the method comprising:
assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Figs. 1-6, especially Fig. 4, step 60; [0005]; [0026]-[0034]).
Horvitz is silent regarding assigning at least a part of a task to two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task.
Poursohi teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer cause the computer to execute an information processing method (see Col. 2, line 58 - Col. 3, line 3), the method comprising:
assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Col. 2, lines 28-47), and a relationship between a state of each of the agents and a state of the part of the task (see Col. 11, lines 10-63; Col. 13, line 58 - Col. 14, line 14; Col. 15, lines 34-53; Col. 16, line 65 - Col. 17, line 26; Col. 18, line 52 - Col. 19, line 12; the locations of the agents and the part of the tasks correspond to the states).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Poursohi to Horvitz. That is, it would have been obvious to modify the method of Horvitz to further assign at least a part of a task to the two or more agents on a basis of a relationship between a state of each of the agents and a state of the part of the task, as taught by Poursohi. 
Poursohi teaches determining a geographical location of agents in the pool of agents and selecting as an available agent any agent that is capable of relocating to a subtask location where at least one of the subtasks of the assigned task is to be executed. In the case where locations are separated by a large distance such that an agent is unable to relocate to a location to execute any of the subtasks assigned to the location, then the agent may not be determined as an available agent and a closer agent is selected instead. A person having ordinary skill in the art would have been motivated to modify the method of Horvitz in order to attain the same results.
Application of the known technique taught by Poursohi to the method taught by Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include an method comprising assigning at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents, and a relationship between a state of each of the agents and a state of the part of the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (as modified by Poursohi), as applied to claim 1 above, and further in view of Yamaguchi (US 20180164756 A1 and Yamaguchi hereinafter).
Regarding Claim 7
Modified Horvitz teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Horvitz further teaches further comprising: a communication section configured to receive, from each of the agents, a work report (see Fig. 12, subtask results 170) that includes information including: an action executed (see [0032], [0043], [0053 "...reviewing previously completed tasks 22 of the agent 16 … the learning function may be trained to identify the capability proficiency of an agent capability 18 in a proficiency training set, e.g., a set of documents in a first language and translated documents in a second language, along with a proficiency score indicative of the capability proficiency of the translator..."], [0050 "...when a coalition 40 fulfills a subtask 172, may receive from the coalition 40 one or more subtask results 170 (e.g., a notification of fulfillment, a solution to a problem involved in the subtask, or a resource produced by the subtask 172, such as a translated text in a language translation subtask.) Finally, the exemplary system 152 may comprise a task composition component 162, which may be configured to compile the subtask results 170 into a task result 174, which may be provided to the manager 12 in order to fulfill the task 22."]),
wherein the communication section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
Horvitz is silent regarding information including: a state before execution of the action; and a reward for the action.
Yamaguchi teaches an information processing apparatus comprising: an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see [0008] and [0054]) further comprising:
a communication section configured to receive, from each of the agents (see "network" in [0054]), a work report that includes information including: an action executed; a state before execution of the action; and a reward for the action (see Figs. 1 and 6; [0032], [0054] and [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yamaguchi to modified Horvitz. That is, it would have been obvious to modify the information processing apparatus of modified Horvitz to further include a state before execution of the action and a reward for the action in the work report, as taught by Yamaguchi. 
Yamaguchi teaches sharing information on actions, states, and rewards amongst a plurality of agents. As a result, each of the agents performs dispersed reinforcement learning in consideration of the environments of the other agents to be able to perform efficient learning. A person having ordinary skill in the art would have been motivated to modify the information processing apparatus of modified Horvitz in order to attain the same results.
Application of the known technique taught by Yamaguchi to the information processing apparatus taught by modified Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the information processing apparatus, further comprising: a received work report that includes information including: an action executed; a state before execution of the action; and a reward for the action. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitation requiring “communication section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a network interface (see Applicant’s spec at [0196]) or equivalent structure for the “communication section”. 
Regarding Claim 8
Modified Horvitz teaches the information processing apparatus according to claim 7 (as discussed above in claim 7), 
Horvitz further teaches further comprising: a learning section configured to learn, on the basis of the work report, data to be used for allocation of the task (see [0053]),
wherein the learning section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
Yamaguchi additionally teaches further comprising: a learning section configured to learn, on the basis of the work report, data to be used for allocation of the task (see Fig. 6; [0008], [0032], [0054] and [0062]).
The limitation requiring a “learning section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 7 and 9 and paragraphs [0040] and [0192]) or equivalent structure for the “learning section”.
Regarding Claim 10
Modified Horvitz teaches the information processing apparatus according to claim 8 (as discussed above in claim 8), 
Horvitz further teaches wherein the learning section is further configured to learn data indicating a skill necessary for each of tasks on the basis of the work report (see [0053], specifically [0053 "...Once trained, this learning function may be applied to the agent capability 18 of an agent 16 to predict or classify the capability proficiency thereof. If such capability proficiencies may be determined or measured, it may be desirable to select and allocate coalitions 40 that maximize the capability proficiencies of the agent capabilities 18 of the agents 16 corresponding with the task capabilities 24 of the tasks 22 to which the respective coalitions 40 are allocated, in order to promote a high quality of work resulting from the performance of the tasks 22 ... accordingly preferred or disfavored in the selection of agents 18 for coalitions 40, such as reliability, timeliness, or availability."]).
Regarding Claim 11
Modified Horvitz teaches the information processing apparatus according to claim 8 (as discussed above in claim 8), 
Horvitz further teaches wherein the learning section is further configured to learn the skill model of each of the agents on the basis of the work report (see [0053], specifically [0053 "...For example, the learning function may be trained to identify the capability proficiency of an agent capability 18 in a proficiency training set, e.g., a set of documents in a first language and translated documents in a second language, along with a proficiency score indicative of the capability proficiency of the translator. Once trained, this learning function may be applied to the agent capability 18 of an agent 16 to predict or classify the capability proficiency thereof..."]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (as modified by Poursohi and Yamaguchi) as applied to claim 8 above, and further in view of Brown et al. (US 20050267934 A1 and Brown hereinafter).
Regarding Claim 9
Modified Horvitz teaches the information processing apparatus according to claim 8 (as discussed above in claim 8), 
Horvitz further teaches wherein the learning section is further configured to learn a skill defining the skill model on the basis of a result of clustering of data distributed, the data including the action and being generated on a basis of the work report ([0053 "...Alternatively, the capability proficiency of an agent capability 18 of an agent 16 may be evaluated with a learning function, such as a neural network or a Bayesian classifier. For example, the learning function may be trained to identify the capability proficiency of an agent capability 18 in a proficiency training set, e.g., a set of documents in a first language and translated documents in a second language, along with a proficiency score indicative of the capability proficiency of the translator. Once trained, this learning function may be applied to the agent capability 18 of an agent 16 to predict or classify the capability proficiency thereof..."]).
Horvitz is silent regarding wherein the learning section learns a type of a skill defining the skill model on the basis of a result of clustering of data distributed, the data including a combination of the state and the action and being generated on a basis of the work report.
Brown teaches an information processing apparatus comprising: an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Fig. 3; [0020], [0042]-[0043]),
wherein the learning section is further configured to learn a type of a skill defining the skill model on the basis of a result of clustering of data distributed (see Fig. 4 all, especially step 414; [0052]-[0062]), the data including a combination of the state (see [0054], [0057] and [0058 "...unique knowledges, tools, devices, software, resources, and traits that are important for or otherwise associated with each cluster of tasks."]) and the action (see Fig. 4, steps 402-408 "tasks"; [0052]-[0059]) and being generated on the basis of the work report (see [0053]-[0054] and [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Brown to modified Horvitz. That is, it would have been obvious to further modify the learning section of the information processing apparatus of modified Horvitz to learn a type of a skill defining the skill model on the basis of a result of clustering of data distributed, the data including a combination of the state and the action and being generated on the basis of the work report, as taught by Brown. 
Brown teaches this known technique in order to generate skill types according to the most relevant tasks and states. The generated skill types can then be used to identify the skills required for a particular job and to identify an agent’s strengths and weaknesses. A person having ordinary skill in the art would have been motivated to modify the information processing apparatus of modified Horvitz in order to attain the same results.
Application of the known technique taught by Brown to the information processing apparatus taught by modified Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the information processing apparatus, wherein the learning section learns a type of a skill defining the skill model on the basis of a result of clustering of data distributed, the data including a combination of the state and the action and being generated on the basis of the work report. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (as modified by Poursohi), as applied to claim 14 above, and further in view of Miki et al. (JP 2016190315 A and Miki hereinafter).
Regarding Claim 15
Modified Horvitz teaches the information processing apparatus according to claim 14 (as discussed above in claim 14), 
Horvitz is silent regarding wherein the allocation section is further configured to divide the subtasks into actions and assign the actions to the agents, the actions being execution units of the agents.
Miki teaches an information processing apparatus comprising: an allocation section configured to assign at least a part of a task to two or more agents (see "processes" [0012]-[0013]; see corresponding paragraphs in the attached reference JP_2016190315_A), wherein the allocation section divides the task into a plurality of subtasks and assigns the subtasks to the agents (see "each process divided" [0012] and [0081]-[0085]),
wherein the allocation section is further configured to divide the subtasks into actions and assigns the actions to the agents, the actions being execution units of the agents (see "further divided" [0012]-[0013] and [0086]-[0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Miki to modified Horvitz. That is, it would have been obvious to modify the information processing apparatus of modified Horvitz to further divide the subtasks into actions being execution units of the agents and assign the actions to the agents, as taught by Miki. 
Application of the known technique taught by Miki to the information processing apparatus taught by modified Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the information processing apparatus, wherein the allocation section further divides the subtasks into actions and assigns the actions to the agents, the actions being execution units of the agents. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (as modified by Poursohi), as applied to claim 1 above, and further in view of Kuhara (US 20160320774 A1 and Kuhara hereinafter).
Regarding Claim 16
Modified Horvitz teaches the information processing apparatus according to claim 1 (as discussed above in claim 1), 
Horvitz further teaches further comprising: an execution section configured to execute the task (see [0030], [0032], and [0034]),
wherein the execution section is implemented via at least one processor (see Fig 5, processor 74; [0034]).
Horvitz is silent regarding wherein each of the two or more agents includes the information processing apparatus.
Kuhara teaches an information processing apparatus comprising: an allocation section configured to assign at least a part of a task to two or more agents on a basis of a skill model indicating a skill of each of the agents (see Fig. 7, [0111], [0126] ; the "robot-specific information" corresponds to the skill model),
further comprising: an execution section configured to execute the task (see Fig. 2, task execution unit; [0092]), wherein each of the two or more agents includes the information processing apparatus (see Fig. 4; [0125]-[0126] and [0148]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kuhara to modified Horvitz. That is, it would have been obvious to take the information processing apparatus of modified Horvitz and further include it in each of the two or more agents, as taught by Kuhara. 
Kuhara teaches including the information processing apparatus in each of the agents in order to facilitate cooperation among each other. A person having ordinary skill in the art would have been motivated to include the information processing apparatus of modified Horvitz in each of the agents to attain the same results.
Application of the known technique taught by Kuhara to the information processing apparatus taught by modified Horvitz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the information processing apparatus, further included in each of the two or more agents. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitation requiring “execution section” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a device for executing a task (see Applicant’s spec at [0058]) or equivalent structure for the “execution section”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664     
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664